Citation Nr: 1000251	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  09-08 917	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for diabetes mellitus.

2. Entitlement to service connection for bilateral diabetic 
retinopathy and cataracts with right central retinal vein 
occlusion.

3. Entitlement to service connection for peripheral 
neuropathy of the left lower extremity.

4. Entitlement to service connection for peripheral 
neuropathy of the right lower extremity.

5. Entitlement to service connection for a liver condition.

6. Entitlement to service connection for seizures.

7. Entitlement to service connection for nephritis (also 
claimed as kidney condition and rhabdomyolysis).

8. Entitlement to service connection for memory loss.

REPRESENTATION

Veteran represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
May 1966 to February 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2008 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


 REMAND

In his substantive appeal in March 2009, the Veteran 
indicated that he wanted to a hearing before the Board.  In 
response to a letter from the RO asking him to clarify what 
type of Board hearing he desired, he indicated that he no 
longer wanted a Board hearing.  In a statement in September 
2009, the Veteran stated that he wanted a hearing before a 
Decision Review Officer at the RO before his file was sent to 
the Board.  






To ensure procedural due process, the case is REMANDED for 
the following action:

Schedule the Veteran for a hearing at 
the Waco RO before a Decision Review 
Officer.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


